

Exhibit 10.7

 EMPLOYMENT AGREEMENT






AGREEMENT made as of the _____ day of June, 2008, by and among Scott Smith, an
individual residing in Dallas, Texas (hereinafter referred to as "Executive”)
and THE AMACORE GROUP, INC., a Delaware corporation with offices in Tampa,
Florida (hereinafter referred to as "AGI").






W I T N E S S E T H


WHEREAS, AGI has heretofore acquired several other corporate entities (JRM
Benefit Consultants, LLP; LifeGuard Benefits Solutions, Inc.; Zurvita, Inc. and
US Health Benefits Group, Inc.) and intends in the future to acquire additional
legal entities; and


WHEREAS, said legal entities will be acquired in such a manner that they become
subsidiaries of AGI (the legal entities hereto acquired and those acquired in
the future being hereinafter sometimes referred to, along with AGI, as the
“Company”); and


WHEREAS, AGI desires to retain the services of Executive to render his services
to the Company as its Chief Operations Officer (COO); and


WHEREAS, Executive is agreeable to employment by AGI and rendering such services
to the Company on the terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:


1.              Employment Term, Duties and Acceptance


(a) AGI hereby retains Executive as the Company's Chief Executive Officer (COO)
for a period of three (3) years, commencing on the date hereof (the "Employment
Period"), to render his services to the Company upon the terms and conditions
herein contained. In such executive capacity, Executive shall be primarily
responsible for general operation of the Company, including, without limitation,
strategic planning for immediate and long term growth, domestic and worldwide;
preparation of monthly, quarterly and yearly budgets and reports; and report and
be responsible only to AGI’s Chief Executive Officer, President and it’s Board
of Directors.

 

--------------------------------------------------------------------------------

 



(b) Executive hereby accepts the foregoing employment and agrees to render his
services to the Company on a full-time basis in such a manner as to reflect his
best efforts to the end that the Company's operations are properly managed. In
furtherance of Executive performing the duties assigned to him under this
Agreement, AGI agrees to provide Executive with support staff reasonably
required by Executive so as to enable him to carry out such duties.


2.              Compensation


(a) During the first annual of the term of this Agreement, Executive shall
receive compensation of Two-hundred Fifty-thousand dollars ($250,000).  This
compensation may, at Executive's election, be accrued, in whole or in part.
Executive’s compensation shall be payable in accordance with the general payroll
practices of the Company as are from time to time, in effect, less such
deductions or amounts as shall be required to be withheld by applicable law or
regulation. At the completion of each calendar year, AGI’s Board of Directors
shall review the services provided by Executive to determine the amount that
Executive's salary shall be increased for the forthcoming yearly period. Such
increase shall be no less than the Consumer Price Index or such other similar
index reflective of the cost of living increase in the Dallas, Texas metroplitan
area from the beginning of the yearly period to the end of the yearly period
with respect to the Consumer Price Index applicable to the said metropolitan
area, times Executive's base compensation in effect during the said yearly
period. The sum resulting by way of this increase to the Executive's base
compensation shall, for the then immediately succeeding period be considered the
Executive's base compensation. AGI’s Board of Directors shall also determine on
an annual (fiscal or calendar year, as the case may be) basis, the amount, if
any, of bonus or incentives to be paid to Executive. Provided, however, that
Executive shall receive a special bonus ("special bonus") in an amount equal to
one half percent(0.50%) of AGI’s pre-tax profits from the preceding year (as
determined by the  application of generally accepted accounting principles), up
to the first one-million dollars of such profits; plus an additional sum equal
to three quarters of a percent (0.75%) of AGI’s pre-tax profits over one-million
dollars and up to two-million dollars of such profits; plus one percent (1%) of
all pre-tax profits over two-million dollars up to four-million dollars; and one
and one quarter percent (1.25%) of all pre-tax profits over four-million
dollars. The special bonus shall be paid within thirty (30) days following
determination thereof, which determination shall be made as soon as practicable.

 
2

--------------------------------------------------------------------------------

 



(b)  Executive shall receive a sign-on bonus of warrants to purchase one-million
(1,000,000) shares of AGI’s Class A common stock (the “shares”) which shares
shall be issued on the signing hereof, but nonetheless vested as follows: (i)25%
to vest on July 1, 2008; (ii) 25% to vest on July 1, 2009; (iii) 25% to vest on
July 1, 2010 and (iv) 25% to vest on July 1, 2011. Each tranche will only vest
if the Executive is in continuous employment with AGI on each vesting
date.  Unless otherwise directed, by AGI, Executive agrees to sell such shares
only through Mr. Joe Sanders, a registered broker, or through such other broker
or brokerage company designated by AGI.  Further, Executive agrees to limit the
amount of AGI shares sold into the market on any given day to an amount not to
exceed 10% of AGI’s trading volume on the date of Executive’s sale.  For
example, if on a given day, AGI trades 100 shares up to Noon, no more than 10
shares may be sold by Executive; and if from Noon to 4:00 p.m. AGI’s trading
volume is an additional 200 shares, no more than an additional 20 shares may be
sold during the remainder of that trading day.  Executive agrees to not, either
directly or indirectly, engage or encourage others to engage in any “short
selling” of AGI stock.  This provision shall survive the termination, for any
reason, or expiration of this Agreement and be binding upon Executive’s
permitted donees or assignees provided, however, Executive’s warrants shall not
be sold, transferred, assigned or hypothecated by Executive without the express
written permission of AGI.


(c) AGI and Executive agree that Executive shall continue to live in Dallas,
Texas and perform his services primarily out of the Company’s LifeGuard Benefits
Solutions, Inc. facilities.  Provided, however, that Executive shall, unless
otherwise agreed upon between AGI and Executive, spend at least two days a month
at AGI’s subsidiary’s offices for purposes of evaluating, modifying and
generally overseeing said subsidiary’s overall operations.


(d) Executive shall be entitled to reasonable paid vacation time, sick leave and
time to attend professional meetings comparable to that offered the executives
in comparable positions.  For the first year of the term of this Agreement,
reasonable vacation time shall be deemed to mean five (5) weeks.



 
3

--------------------------------------------------------------------------------

 

(e) Executive shall be entitled (subject to the terms and conditions of
particular plans and programs) to all fringe benefits afforded to other senior
executives of AGI   , including, but not by way of limitation, bonuses and the
right to participate in any pension, stock option, retirement, major medical,
group health, disability, accident and life insurance, relocation reimbursement,
and other employee benefit programs made generally available, from time to time,
by AGI.


(f) Company shall pay or reimburse Executive for reasonable expenses incurred in
the performance of services under this Agreement during the Employment Period,
upon presentation of expense statements, vouchers or such other supporting
documentation as may reasonably be required.




3.              Disability


(a) Upon the disability, as defined in subparagraph 3(b) hereof, of Executive
during the Employment Period, AGI may, in its sole discretion, terminate
Executive's employment; provided that if AGI elects to so terminate Executive's
employment, Executive shall be entitled to receive, accrued but unpaid salary,
expense reimbursement and bonuses, the proceeds of any disability insurance
policy plus an amount from the Company monthly which, when added to the amount
received by the Executive from any disability policy in effect for the Executive
at the time of his disability will equal the Executive's salary for a
twelve-month period following the date of termination, as if the termination had
not occurred. Such termination shall have no effect on the Company's obligation
to pay the special bonus referred to hereinbefore.


(b) For purposes of this Agreement the term "disability" shall mean Executive's
inability to continue to materially and substantially perform and discharge the
duties previously required of him on behalf of the Company for an aggregate
period exceeding three (3) consecutive months within any twelve (12) month
consecutive period.


(c) In the event of a dispute between the parties as to what constitutes a
disability, such dispute shall be finally determined by a person mutually agreed
upon by Executive and AGI. If a mutually acceptable person cannot be selected,
such designations shall be made by Executive and AGI each choosing a person,
which person shall then mutually select a third person (collectively called the
"panel"). The panel's determination shall be made by majority vote and such
determination shall be deemed binding and conclusive. The parties agree to fully
cooperate with whatever procedures and examinations may be required in order to
allow the panel to make its determination.

 
4

--------------------------------------------------------------------------------

 



4.              Termination of Employment


(a) (i) In the event Fifty (50) Percent or more of the equity securities of AGI
are acquired by any single person or identifiable group, as defined by the
applicable rules and regulations under the Security and Exchange Act of 1934, as
amended at an average acquisition price of $5.00 per share or more (valuing
promissory notes, preferred stock or subordinated debentures given as
consideration at their face value, and valuing any other assets given as
consideration at their fair market value) and in the further event that
Executive's employment is terminated within twelve (12) months following such
event, except if such termination is by reason of "cause" (as that term is
defined at paragraph 4(b) hereafter, or (ii) in the event Executive terminates
his employment by reason of the uncured breach of this Agreement by AGI
("cause"), then, on the termination date, Company shall pay (or issue, as the
case may be) to Executive a lump sum amount equal to the aggregate of (i)
accrued but unpaid salary, if any; (ii) accrued but unpaid expenses, if any;
(iii) accrued but unpaid bonuses, if any; (iv) unissued warrants, if any; and
(v) the total compensation which would have been paid to Executive through the
longer of (i) the remaining term, if any, of the Employment Period, or (ii)
three (3) years compensation. Additionally, as of the termination date,
Executive's rights to exercise his warrants, (if any) and/or stock option to the
full extent of the shares covered thereby (if said rights had not otherwise
matured or vested), shall forthwith mature and vest and Executive shall have the
right to exercise his rights under any such securities. If the Executive intends
to terminate his employment with the Company and/or AGI for "cause", the "cause"
shall be specified in a written notice sent by Executive to the Company, and the
Company shall be afforded fifteen (15) days or longer, if reasonably required,
to cure such breach, if such breach is capable of being cured.

 
5

--------------------------------------------------------------------------------

 



(b) In the event of misconduct in office by Executive in the performance of his
duties hereunder or if Executive is unable and/or unwilling to carry out the
duties reasonably assigned to him by AGI, which duties are consistent with
duties generally assigned and/or expected of chief operating officers in
companies of comparable size to the Company (which shall hereinafter be referred
to as "Termination for Cause"), AGI may terminate this Agreement by giving two
(2) weeks prior written notice to Executive identifying the cause of termination
and specifying the effective date of such termination. If Executive is subjected
to Termination for Cause, then such "cause" shall be specified in such notice
and Executive shall be afforded thirty (30) days or longer, if reasonably
required, to cause such breach to be cured, if such breach is, in AGI’s sole
opinion, capable of being cured. On the termination date Company shall pay to
Executive the aggregate of (i) accrued but unpaid expenses, if any (ii) accrued
but unpaid bonuses, if any; and (iii) the net salary compensation which would
have been paid to Executive through the date of termination. Furthermore, in
that event any warrants to be issued pursuant to this Agreement, and any options
granted pursuant to plans then applicable to Executive which have not then
vested shall be forfeited as of the termination date.


(c) In the event Executive resigns or is terminated as an
employee/executive/officer of the Company, Executive hereby agrees that his
position(s) as officer and director of the Company, if any, shall automatically
end as of the date of his resignation or termination of employment.


5.              CONFIDENTIALITY


(a) Executive agrees to execute AGI’s standard form of Confidentiality
Non-Competition Agreement as prepared by Counsel to AGI.


(b) Except if this Agreement is terminated by way of or due to breach of same by
AGI or for reasons specified in subparagraphs "a" and/or "b" of Article "6",
Executive's covenants contained herein shall survive the termination or
expiration of this Agreement.


6.              TERMINATION OF AGREEMENT


This Agreement shall, in addition to other provisions affecting termination,
terminate on the occurrence of any of the following events:


(a) Cessation of AGI’s business;

 
6

--------------------------------------------------------------------------------

 



(b) Dissolution of AGI’s; or


(c) The voluntary agreement of the parties hereto.


7.              NOTICES


All notices, requests, demands, deliveries and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed,
posAGIe prepaid, registered or certified mail, return receipt requested to the
parties at the addresses (or at such other address for a party as shall be
specified by like notice) specified on the first page of this Agreement.


8.              WAIVER


The failure of either party at any time or times to require performances of any
provision hereof shall in no manner effect the right at a later time to enforce
the same. To be effective, any waiver must be contained in a written instrument
signed by the party waiving compliance by the other party of the term or
covenant as specified. The waiver by either party of the breach of any term or
covenant contained herein, whether by conduct or otherwise, in any one or more
instances, shall not be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained in this Agreement.


9.              GOVERNING LAW


This Agreement shall be governed by the laws of the Sate of Florida, which shall
have exclusive jurisdiction over any claims or disputes arising from the subject
matter contained herein without regard to any conflict of laws provision.


10.              COMPLETE AGREEMENT


This Agreement constitutes the complete and exclusive agreement between the
parties hereto which supersedes all proposals, oral and written, and all other
communications between the parties relating to the subject matter contained
herein.


11.              SEVERABILITY


If any of the provisions of this Agreement are held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 
7

--------------------------------------------------------------------------------

 



12.              EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS


This Agreement may not be assigned, transferred or otherwise inure to the
benefit of any third person, firm or corporation by operation of law or
otherwise, without the written consent by the other party hereto, except as
herein specifically provided to the contrary.


13.              MODIFICATION


This Agreement may only be amended, varied or modified by a written document
executed by the parties hereto.


14.              FURTHER INSTRUMENTS


The parties hereto agree to execute and deliver, or cause to be executed and
delivered, such further instruments or documents and take such other action as
may be required to effectively carry out the transactions contemplated herein.


15.              INDEMNIFICATION


In addition to any liability insurance to be provided the Executive hereunder,
AGI will indemnify and hold harmless the Executive from any and all claims,
demands, suits, actions or judgments which hereafter may by asserted, instituted
or recorded by any person, firm or corporation for the duration of this
Agreement and for a six (6) year period following the termination of said
Agreement as defined in paragraph 4. The foregoing indemnity shall be
enforceable only with respect to claims made against Executive with respect to
all expenses, losses, charges and attorney's fees sustained or incurred by the
Executive in defending any suit, action or other proceeding brought against the
Executive, directly or indirectly, arising out of Executive's employment by AGI.



 
8

--------------------------------------------------------------------------------

 



         IN WITNESS WHEREOF, the parties hereto have executed this Agreement
this _____ day of June, 2008.




THE AMACORE GROUP, INC.






By:______________________________
Clark A. Marcus
Chief Executive Officer










By:______________________________
              Scott Smith



 
9

--------------------------------------------------------------------------------

 







THE AMACORE GROUP, INC.


EMPLOYEE CONFIDENTIALITY AGREEMENT






AGREEMENT made this _______ day of ____________, 200__, by and between
_______________________________ (hereinafter called the “Employee”) and The
Amacore Group, Inc., a corporation organized and existing under the laws of the
State of Delaware (hereinafter called the “Company”) and acting in this
Agreement on its own behalf and on behalf of all of its subsidiaries, both
direct and indirect, now or hereafter existing (hereinafter collectively called
the “Company”).


In consideration of the Company agreeing to employ the Employee as an employee,
as a specific condition thereof and for other good and valuable consideration to
be received by Employee from the Company during the course of such services,
Employee agrees as follows:


1.           Employee acknowledges that certain, if not all, of the valuable
confidential information which belongs to the Company and which the Company
considers to be its trade secrets will be made available to the Employee by
virtue of services rendered and to be rendered by Employee to the Company.  In
addition, the Employee may develop or may have developed other confidential
information during the course of Employee’s tenure with the Company.


2.           Employee hereby agrees to keep confidential and to not, directly or
indirectly, use for himself/herself, or otherwise disperse or disseminate to any
third party, without the written permission from the Chief Executive Officer of
The Amacore Group, Inc. all information and documentation received by the
undersigned which information and documentation is indicated by the Company to
be of a confidential nature.  Said information will include, but not be limited
to provider, vendor and/or customer lists supplied to the Employee in connection
with business currently being conducted by The Amacore Group, Inc. and all forms
of contracts supplied to the Employee by the Company.  Employee further agrees
to keep confidential all aspects of the Company’s computer software systems
including system documentation, training manuals, software code, screen prints
and any other materials either written or oral which would disclose the
programming or operation of the system.The designation of “CONFIDENTIAL” by the
Company upon documents supplied by the Company to the Employee shall be
deemed    conclusive for purposes of determining whether or not documents
supplied by the Company to the Employee are to be determined confidential.

 
10

--------------------------------------------------------------------------------

 



3.           Employee shall not publish or cause to be published any articles,
oral presentations or materials related to the business or activities of the
Company without first obtaining the written consent of the Company.


4.           Employee agrees to disclose promptly to the Company all inventions,
discoveries, improvements and business or marketing concepts related to
the  business and/or contemplated business or activities of the Company which
are conceived or made by Employee, either alone or in conjunction with others,
at any time or place, during the period of Employee’s tenure with the Company
including inprovements or betterments to the Company’s software systems


5.           All inventions, discoveries, improvements, business or marketing
concepts relating to the Company created by Employee, either alone or with
others, during Employee’s tenure with the Company shall, from inception, be the
exclusive property of the Company or its nominee.  During the course of
employment and for a ten-month period thereafter, whenever requested to do so by
the Company, Employee shall execute, at the Company’s expense, any and all
applications, assignments or other documents with the Company as the Company
shall determine necessary to confirm the foregoing and/or to apply for and
obtain letters patent to protect the Company’s interest in such inventions,
discoveries and improvements and business or marketing concepts.  The burden of
proving date of conception after employment shall be on Employee.


6.           Upon termination of services, Employee shall promptly deliver to
the Company all drawings, blueprints, manuals, letters, contracts, agreements,
notes, notebooks, records, reports, memoranda, computer diskettes, computer
programs, formulas and all other materials relating to the Company’s business,
including all copies thereof, which are in the possession or under the control
of Employee.


7.           The terms of this Agreement shall survive the termination and/or
expiration hereof.


8.           Upon the termination of Employee’s services to the Company, for any
reason whatsoever, Employee agrees that he/she will not, within the United
States, directly or indirectly disclose or copy any confidential information of
the Company as described in this agreement existing at any time during his/her
tenure hereof, whether said confidential information  is considered fully
developed or in the development stage (herein sometimes called a
“Product”).  Additionally, Employee agrees that for  a two (2)  year period, to
not solicit, hire or cause to be hired by any other person, firm or corporation
any then current employee or independent sales agent of the Company or solicit
or accept any business from any entity which is a customer or vendor of the
Company or which was a customer or vendor of the Company during Employee’s
tenure with the Company if such business involves, within the United States, a
Product of the Company without the prior written consent of the Chief Executive
Officer of the Amacore Group Inc..



 
11

--------------------------------------------------------------------------------

 



9.           Employee acknowledges that his/her services to the Company are
unique and that the confidential information which will be divulged to the
Employee will be of such nature that the divulging of same by Employee to any
other person, firm or corporation or the utilization thereof by Employee, in
breach of his/her undertaking thereunder could cause the Company irreparable
harm or damage for which the Company cannot be entirely compensated by an aware
of money damages.  It is therefore agreed that in addition to any other relief
or remedy which may be available to the Company in the event of the breach by
Employee of his confidential undertaking, the Company may seek as against the
Employee injunctive relief, and the Employee agrees that in the event such an
action is commenced by the Company against Employee which alleges, in whole or
in part, a breach or threatened breach by Employee of his confidential
undertaking, to consent, and he/she does hereby consent, to the issuance by the
Court to a preliminary injunction in favor of the Company restraining the
Employee from breaching his/her confidential undertaking as set forth herein
pending a final determination of such judicial proceeding.  The provisions
hereof shall survive the termination or expiration of this Agreement.


10.           This Agreement shall be governed by the laws of the State of
Florida, as applied by the courts of Florida which courts (either State or
Federal) shall have exclusive subject matter in personam jurisdiction over the
parties and any claims or disputes arising from the subject matter contained
herein with regard to any conflict of law provision and the parties hereto.








Signed:                   ______________________________________




______________________________________
(print name)






Dated:                        ______________________________________


 
 
 
12

--------------------------------------------------------------------------------
